OPINION — AG — (1) DO THE WORDS, `SUCCESSIVE FOUR YEAR PERIOD BEGINNING JANUARY 1, 1957' MEAN ONLY PERIODS THAT COMMENCE EVERY FOUR YEARS, SUCH AS JANUARY 1, 1961, ETC., OR DO THESE WORDS INDICATE THAT A NEW FOUR YEAR PERIOD COMMENCES ON JANUARY 1 OF EACH YEAR FROM 1957 THEREAFTER? ** SEE 26 O.S. 1961 103.10 [26-103.10] (2)IT WILL BE NOTED THAT THE LEGISLATURE FAILED TO STATE IN EITHER 26 O.S. 1961 103.10 [26-103.10] OR IN ANY PROVISIONS OF 26 O.S. 1961 103.1-103.22 [26-103.1] — [26-103.22] WHAT OFFICER OF A COUNTY COMING WITHIN THE PURVIEW THEREOF, SHOULD "REMOVE THE REGISTRATION FORMS OF THE ELECTORS WHO HAVE NOT VOTED "AS AFORESAID. HOWEVER, UNLESS AND UNTIL THE LEGISLATURE OTHERWISE PROVIDES, WE BELIEVE THE PRACTICE NOW EXISTENT IN OKLAHOMA COUNTY, AS AFORESAID, IS WORKABLE AND SHOULD BE FOLLOWED.(COUNTY ELECTION BOARD, TERMINATE THE REGISTRATION, REGISTRAR FAILS OR REFUSES TO REMOVE SUCH REGISTRATION FORMS) (3) YOU ARE ADVISED THAT WE HAVE BEEN UNABLE TO FIND ANY STATUTE AUTHORIZING THE TULSA COUNTY ELECTION BOARD TO TAKE THE ACTION REFERRED TO THEREIN. THEREFORE, UNDER THE ABOVE DECISIONS, UNLESS AND UNTIL THE LEGISLATURE OTHERWISE PROVIDES, YOUR THIRD QUESTION IS ANSWERED IN THE NEGATIVE. (ACTIVE BOOKS, ELECTORS WHO HAVE NOT VOTED DURING FOUR YEARS) (4) IF THE REGISTRATION FORM OF AN ELECTOR HAS NOT BEEN REMOVED FROM THE PRECINCT REGISTER WHEN RECEIVED, THE PRECINCT ELECTION OFFICIALS ARE NOT AUTHORIZED BY LAW TO "REFUSE TO PERMIT SUCH ELECTOR TO VOTE". (5) WHILE THE PROVISIONS OF 26 O.S. 1961 103.1-103.22 [26-103.1] — [26-103.22] ARE NOT CLEAR, WE BELIEVE THAT THE PROCEDURE OUTLINED IN ANSWER TO YOUR FIRST QUESTION SHOULD BE TIMELY FOLLOWED. (FRED HANSEN)